IN THE SUPREME COURT OF THE STATE OF DELAWARE

JAROD RHODES,                           §
                                        §   No. 149, 2016
      Defendant Below-                  §
      Appellant,                        §
                                        §
      v.                                §   Court Below: Superior Court
                                        §   of the State of Delaware
STATE OF DELAWARE,                      §
                                        §   Cr. ID 0803035910
      Plaintiff Below-                  §
      Appellee.                         §

                          Submitted: August 9, 2016
                           Decided: September 19, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                 ORDER

      This 19th day of September 2016, upon consideration of the

appellant’s Supreme Court Rule 26(c) brief, his attorney’s motion to

withdraw, and the State’s response thereto, it appears to the Court that:

      (1)    In September 2008, the defendant-appellant, Jarod Rhodes, pled

guilty to two counts of Maintaining a Vehicle for Keeping Controlled

Substances and one count each of Trafficking in Cocaine, Possession with

Intent to Deliver, and Possession of Drug Paraphernalia. Since his guilty

plea and sentencing, Rhodes has filed several unsuccessful motions for

modification of sentence and one unsuccessful motion for postconviction

relief. On April 19, 2016, the Superior Court denied Rhodes’ latest motion,
which sought to modify his consecutive sentences so that they would run

concurrently. This appeal followed.

      (2)    Rhodes’s counsel on appeal has filed a brief and a motion to

withdraw under Rule 26(c). Rhodes’s counsel asserts that, based upon a

complete and careful examination of the record, there are no arguably

appealable issues.    By letter, Rhodes’s attorney informed him of the

provisions of Rule 26(c) and provided Rhodes with a copy of the motion to

withdraw and the accompanying brief. Rhodes also was informed of his

right to supplement his attorney's presentation. Rhodes has not raised any

issues for this Court’s consideration. The State has responded to the position

taken by Rhodes’s counsel and has moved to affirm the Superior Court's

judgment.

      (3)    The standard and scope of review applicable to the

consideration of a motion to withdraw and an accompanying brief under

Rule 26(c) is twofold: (a) this Court must be satisfied that defense counsel

has made a conscientious examination of the record and the law for arguable

claims; and (b) this Court must conduct its own review of the record and




                                      2
determine whether the appeal is so totally devoid of at least arguably

appealable issues that it can be decided without an adversary presentation.1

         (4)     This Court has reviewed the record carefully and has concluded

that Rhodes’s appeal is wholly without merit and devoid of any arguably

appealable issue. The argument raised in Rhodes’s motion for modification

of sentence is foreclosed by this Court’s recent decision in Fountain v.

State.2 We also are satisfied that Rhodes’s counsel has made a conscientious

effort to examine the record and the law and has properly determined that

Rhodes could not raise a meritorious claim in this appeal.

         NOW, THEREFORE, IT IS ORDERED that the State’s motion to

affirm is GRANTED. The judgment of the Superior Court is AFFIRMED.

The motion to withdraw is moot.

                                              BY THE COURT:


                                              /s/ Karen L. Valihura
                                                     Justice




1
 Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486
U.S. 429, 442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
    Fountain v. State, 139 A.3d 837 (Del. 2016).

                                              3